In re Foster, James William; — Defendants); applying for writ of certiorari and/or review, writ of prohibition, writ of mandamus, supervisory/remedial writs; Parish of Terrebonne, 32nd Judicial District Court, Div. “C”, No. 204,982; to the Court of Appeal, First Circuit, No. KW93-0568.
Granted. The district court abused its discretion by revoking relator’s probation for his failure to make restitution. The ruling of the district court is vacated and this case is remanded to the court to fashion a reasonable plan of repayment (restitution) within relator’s ability to do so. See Bearden v. Georgia, 461 U.S. 660, 103 S.Ct. 2064, 76 L.Ed.2d 221 (1983); State v. Roberts, 600 So.2d 596 (La.1992). The district court is also to determine whether relator entered guilty pleas to nine misdemeanor offenses charged in separate counts in the same bill of information or to a single two-year felony offense whose aggregate amount over a period of 180 days as charged in the nine counts of the information did not exceed $500.00. La.Rev.Stat. 14:71; see State v. Mercante, 600 So.2d 873 (La.App. 1st Cir.1992). The court shall resentence relator accordingly.
KIMBALL, J., not on panel.